DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s amendment submitted on September 08, 2022.  In virtue of this amendment, claims 1-20 are now pending in the instant application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Milanesi et al. (US 2018/0270923 of record) in view of Penzo et al. (US 2015/0256071).
With respect to claim 1, Milanesi discloses in figure 3 a method for controlling a light-emitting diode (LED) driver circuit (300, e.g., an LED driver) to improve transient performance, the method comprising: using a comparator (370-380, e.g., comparators for detecting thereof) coupled to a current regulator (306, e.g., a current regulator) to monitor a load current (Iout) to detect an overshoot condition (paragraph 0018, e.g., “causes a current at the series string of LEDs to overshoot the desired current …”); operating a switch (S, e.g., a switch) in a mode configured to limit the load current in a first array of LEDs (230A-320B, e.g. LED string); controlling the current regulator to reverse an inductor (594, e.g., an inductor shown in figure 5 of the current regulator 306/506) current that causes an output capacitor (Co) that is coupled to the comparator to discharge (see figure 3); and in response to detecting an absence of the overshoot condition, operating the switch in a regular mode (paragraph 0040, e.g., “an active mode”).
Milanesi does not explicitly disclose that controlling the current regulator to reverse an inductor current that causes an output capacitor that is coupled to the comparator to discharge.

    PNG
    media_image1.png
    511
    691
    media_image1.png
    Greyscale

Penzo discloses in figure 1 a lighting system comprising a controller (IC), a current regulator (122-128, e.g., switches), a current sensor (132), an LED load (148) and an inductor (110), wherein the controller configured to control the current regulator to reverse an inductor current that causes an output capacitor that is coupled to the comparator to discharge (see paragraph 0041, e.g., “the current recovery operation may reverse the inverted current flow through inductor 110 and recover from the negative to positive current”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Milanesi with a reverse inductance current feature thereof as taught by Penzo for the purpose of performing the same operation in the current recovery states when acting as a boost converter with maximum duty cycle to provide a desired current level to drive the LED load thereof since this configuration for the stated purpose would have been deemed obvious to a person skilled in the art.

    PNG
    media_image2.png
    471
    699
    media_image2.png
    Greyscale

With respect to claim 2, the combination of Milanesi and Penzo disclose that further comprising using an error amplifier (382, e.g., an error amplifier) to adjust a control voltage based on at least the load current (see figure 3 of Milanesi).
With respect to claim 3, the combination of Milanesi and Penzo disclose that further comprising using a first compensation network (Co and 362, e.g., formed as a first compensation network) to store the control voltage (see figure 3 of Milanesi).
With respect to claim 4, the combination of Milanesi and Penzo disclose that further comprising, selecting the first compensation network based on a user input (figure 3 of Milanesi shows a timer 309 for selecting the first compensation network thereof).

    PNG
    media_image3.png
    513
    712
    media_image3.png
    Greyscale

With respect to claim 5, the combination of Milanesi and Penzo disclose that further comprising, in response to the user input, transitioning from the first compensation network to a second compensation network (Ci, 308, e.g., a control module 308 and Ci formed as a second compensation network to control the current regulator 306 thereof) to control the current regulator (see figure 3 of Milanesi).
With respect to claim 6, the combination of Milanesi and Penzo disclose that further comprising, in response to the user input, transitioning from the second compensation network to the first compensation network to control the current regulator using the stored control voltage (see figure 3 of Milanesi).
With respect to claim 7, the combination of Milanesi and Penzo disclose that wherein the first compensation network comprises a compensation capacitor (362, Co, e.g., capacitors) that, after transitioning from the second compensation network to the first compensation network, is discharged to reduce the stored control voltage (see figure 3 of Milanesi).
With respect to claim 8, the combination of Milanesi and Penzo disclose that wherein the second compensation network comprises a compensation capacitor (Ci) that is not discharged when transitioning between compensation networks (see figure 3 of Milanesi).
With respect to claim 9, the combination of Milanesi and Penzo disclose that wherein operating the switch in the mode configured to limit the load current comprises operating the switch in a linear region (see paragraph 0003 and 0006 of Milanesi, e.g., to prevent overshoot of current to maintain a constant current driving thereof).
With respect to claim 10, the combination of Milanesi and Penzo disclose that sensing a current in the current regulator and, in response, switching between two sets of regulator switches in the current regulator to discharge the output capacitor (see figures 3 and 5 of Milanesi, e.g., having a Rsense 360 thereof).
With respect to claim 11, the combination of Milanesi and Penzo disclose that wherein the comparator monitors the load current by sensing a voltage at a resistor (360) that is coupled in a series configuration with the load (see figure 3 of Milanesi).
With respect to claim 12, the combination of Milanesi and Penzo disclose that wherein the reserved inductor current is generated by transferring at least some charge from the output capacitor to a battery (340, e.g., a DC power supply as a battery thereof) that is coupled to the current regulator (see figure 3 of Milanesi).
With respect to claim 13, the combination of Milanesi and Penzo disclose that wherein the driver circuit is an LED driver circuit that comprises an H-bridge buck-boost converter (figures 3 and 5 of Milanesi shows the converter or regulator 306/506 being as a H-bridge converter thereof).
With respect to claim 14, the combination of Milanesi and Penzo disclose that wherein the driver circuit does not actively control the output capacitor to according to a target voltage (see figure 3 of Milanesi).
Allowable Subject Matter
Claims 15-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art of record fails to disclose or fairly suggest the following limitations:
A driver circuit for controlling a load current, the driver circuit comprising … “a first compensation circuit that stores the first control voltage; and a second compensation circuit that stores a second control voltage, the first and second compensation circuits being controlled based on user input”, in combination with the remaining claimed limitations as claimed in independent claim 15 (claims 16-20 would be allowed as being dependent on claim 15).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X LE/            Primary Examiner, Art Unit 2844                                                                                                                                                                                            	September 27, 2022